DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an 2 applications filed in India on 4/14/2018. It is noted, however, that applicant has not filed a certified copy of the 2 Indian patent applications as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  And further, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.   Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10443161 in view of US 20090173055 (Silver). Although the claims at issue are not identical, they are not patentably distinct from each other because new claims 1-14 are substantially identical and near verbatim in scope with only the addition that the separable multifilament yarns already disclosed by the allowed/patented claims are now amended to be “recycled” material.  New claims 1-5, 8-10 and 14 are disclosed near verbatim to the word of patented claims 1-5, 8, 10, 11 and 14, respectively.  New claims 6, 7 and 11-13; are disclosed verbatim to the word, respectively by allowed/patented claims 6, 7, 12, 13 and 9, respectively.
The only limitations in new claims 1-5, 8-10 and 14 not fully disclosed by the allowed/patented claims are the new limitation that the separable multifilament yarns already disclosed by the allowed/patented claims are now amended to be “recycled” material.
Certainly, it would seem likely that all parties would concede the common, widely known and widely practiced concept in nearly all modern technologies to use recycled input materials in a manufacturing process so as to assist in the reduction of manufacturing waste and to make use of recycled materials to aid in the fight against climate change.
Further, ‘055 is referenced as it teaches explicitly, “Textile fabric treatment typically includes bleaching vast amounts of greige fabric and then dyeing the fabric to a desired color for use in manufacturing various fabric articles such as clothing, household linens, and canvas. Unfortunately, the effluents produced by the treatment processes can be harmful to the environment, thus increasing the costs of manufacture of such fabrics to safeguard the environment. In addition, waste fabric resulting from trimming and cutting the fabric during the formation of fabric articles must be discarded. The waste is typically dumped into landfills or incinerated, thereby releasing harmful pollutants into the environment and/or atmosphere.
Accordingly, there exists a need to recapture and reuse the waste fabric material, particularly bleached and dyed materials formed of cotton. The present invention relates to the production of yarn from a blend of regenerated cotton fibers from waste fabric material and of natural hemp fibers or polyester fibers formed from recycled polyethylene terephthalate (PET). No further bleaching or dyeing of the yarn is necessary. The yarn can be woven or knit into new fabric for production of colorful and functional clothing, household linen, canvas and the like (par. 3, background of invention).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile technology to modify the fabric and process of ‘161 to use ‘recycled’ materials in the fabric and process production to reduce the waste of the fabric and production process of ‘161 and assist in the fight against the harming of the environment caused by the levels of waste from the fabric production process.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10815591 in view of US 20090173055 (Silver). Although the claims at issue are not identical, they are not patentably distinct from each other because new claims 15-19 are substantially identical and near verbatim in scope with only the addition that the separable multifilament yarns already disclosed by the allowed/patented claims are now amended to be “recycled” material.  New claims 15-19 are disclosed near verbatim to the word of patented claims 1, 2, 3, 5 and 6, respectively.  New claims 16, 17 and 19; are disclosed verbatim to the word, respectively by allowed/patented claims 2, 3 and 6, respectively.
The only limitations in new claims 15-19 are not fully disclosed by the allowed/patented claims are the new limitation that the separable multifilament yarns already disclosed by the allowed/patented claims are now amended to be “recycled” material.
Certainly, it would seem likely that all parties would concede the common, widely known and widely practiced concept in nearly all modern technologies to use recycled input materials in a manufacturing process so as to assist in the reduction of manufacturing waste and to make use of recycled materials to aid in the fight against climate change.
Further, ‘055 is referenced as it teaches explicitly, “Textile fabric treatment typically includes bleaching vast amounts of greige fabric and then dyeing the fabric to a desired color for use in manufacturing various fabric articles such as clothing, household linens, and canvas. Unfortunately, the effluents produced by the treatment processes can be harmful to the environment, thus increasing the costs of manufacture of such fabrics to safeguard the environment. In addition, waste fabric resulting from trimming and cutting the fabric during the formation of fabric articles must be discarded. The waste is typically dumped into landfills or incinerated, thereby releasing harmful pollutants into the environment and/or atmosphere.
Accordingly, there exists a need to recapture and reuse the waste fabric material, particularly bleached and dyed materials formed of cotton. The present invention relates to the production of yarn from a blend of regenerated cotton fibers from waste fabric material and of natural hemp fibers or polyester fibers formed from recycled polyethylene terephthalate (PET). No further bleaching or dyeing of the yarn is necessary. The yarn can be woven or knit into new fabric for production of colorful and functional clothing, household linen, canvas and the like (par. 3, background of invention).”
	Therefore it would have been obvious to one of ordinary skill in the art of textile technology to modify the fabric and process of ‘161 to use ‘recycled’ materials in the fabric and process production to reduce the waste of the fabric and production process of ‘161 and assist in the fight against the harming of the environment caused by the levels of waste from the fabric production process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previous office actions of this family of applications has noted and attached multiple various woven fabrics that establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732